

	

		II

		109th CONGRESS

		2d Session

		S. 2405

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary duty suspension for

		  acetanisole.

	

	

		1.Acetanisole

			(a)In

			 generalHeading 9902.05.05 of the Harmonized Tariff Schedule of

			 the United States (relating to p-Acetanisole) is amended by striking

			 12/31/2006 and inserting 12/31/2009.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of the enactment of this Act.

			

